Citation Nr: 1719477	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  15-29 444	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1. Entitlement to special monthly compensation based on aid and attendance or housebound status, prior to July 31, 2014, to include the issue of entitlement to SMC at the housebound rate prior to October 30, 2012.  

2. Entitlement to a special home adaptation grant. 

3. Entitlement to specially adapted housing.  


REPRESENTATION

Appellant represented by:	Daniel Devoy, Attorney


ATTORNEY FOR THE BOARD

E. Skiouris, Associate Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from August 1989 to October 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision of the Oakland, California, Department of Veterans Affairs (VA) Regional Office (RO). The Veteran filed a timely notice of disagreement in July 2014.  The RO issued a statement of the case (SOC) in July 2015.  The Veteran subsequently perfected her appeal with a VA Form 9 in August 2015. 

In December 2016, the issues before the Board were: entitlement to a special home adaptation grant, entitlement to specially adapted housing, entitlement to service connection for fibromyalgia, entitlement to service connection for gastrointestinal disorder, entitlement to service connection for a somatoform disorder, and entitlement to special monthly compensation based on aid and attendance or housebound status.  The Board granted entitlement to fibromyalgia, gastrointestinal disorder and somatoform disorder.  The Board remanded the remaining claims for further development.  

In February 2017, the RO granted service connection for special monthly compensation based on aid and attendance criteria effective July 31, 2014, and special monthly compensation based on the housebound rate effective October 30, 2012. 

A SSOC was issued in January 2017, and the case has now been returned to the Board for further appellate action.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records. 



FINDINGS OF FACT

1. Prior to October 30, 2012, the Veteran was not substantially confined to her house because of her service-connected disabilities; nor did she have a single service-connected disability ratable at 100 percent along with other unrelated disabilities that combined to at least 60 percent.

2.  The record evidence shows that effective August 28, 2013, and no earlier, the Veteran was in need of the regular aid and attendance of another person, as a result of her service-connected disabilities.

3. The preponderance of the competent medical and other evidence of record reflects the Veteran does not have loss or loss of use of a lower extremity such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of any upper extremity that so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; the loss or loss of use of both upper extremities such as to preclude the use of arms at or above the elbows; blindness in either eye with visual acuity of 5/200 or less; residuals of organic disease or injury; ALS; burns; or the anatomical loss or loss of use of both hands.


CONCLUSION OF LAW

1. The criteria for SMC based on housebound status were not met prior to October 30, 2012.  38 U.S.C.A. §§ 1114, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.350, 3.352(a) (2016).

2. The criteria for SMC based on the need for aid & attendance, effective August 28, 2013, and no earlier, have been met. 38 U.S.C.A. §§ 1502, 1513, 1521, 5107 (West 2014); 38 C.F.R. §§ 3.23, 3.102, 3.342, 3.351, 3.352 (2016).

3. The criteria for entitlement to assistance in acquiring specially adapted housing or a special home adaptation grant have not been met. 38 U.S.C.A. §§ 1154 (a), 2101, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.809, 3.809a (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board finds that no further notice or development action is necessary in order to satisfy VA's duties to the Veteran under the VCAA.

With respect to VA's duty to notify, the record shows that in April 2014, VA notified the Veteran of the information and evidence needed to substantiate and complete her claim for entitlement to aid and attendance, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her.  While the Veteran was not sent a separate letter prior to the initial denial of May 2014, notifying her of the information and evidence needed to substantiate and complete her claim for specially adapted housing or a special home adaptation grant, and of what part of that evidence she was to provide and what part VA would attempt to obtain for her, it is not necessary.  See Pratt v. Nicholson, 20 Vet. App. 252  (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).  The Veteran has received a July 2015 SOC, and January 2017 SSOC, and has actively advocated on her part entitlement to specially adapted housing or a special home adaptation grant, demonstrating understanding of what was required of her.  Thus, the evidence reflects that the Veteran either had actual knowledge of what was required or a reasonable person could be expected to understand from the notice what was needed.  Goodwin v. Peake, 22 Vet. App. 128, 133-34 (2008); see also Mlechick v. Mansfield, 503 F.3d 1340, 1344 (Fed. Cir. 2007) (noting that section 5103(a) notice error not prejudicial when a reasonable person could be expected to understand what was needed).

With respect to VA's duty to assist, the Board also finds that VA has undertaken all necessary development action. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016). Neither the Veteran nor her representative has argued otherwise. In that regard, the record shows that VA has obtained the Veteran's complete service treatment and personnel records, as well as all available and relevant post-service clinical records which the Veteran has specifically identified and authorized VA to obtain. 38 U.S.C.A. § 5103A (c) (West 2014); 38 C.F.R. § 3.159 (c)(2), (3) (2016). 

Although the Veteran was not afforded a VA medical examination in connection with her claim for specially adapted housing or a special home adaptation grant, the Board finds that one is not necessary.  38 C.F.R. § 3.159 (c)(4) (2016). Given the nature of the Veteran's service-connected disabilities, and the applicable legal criteria to establish basic eligibility for specially adapted housing or a special home adaptation grant, an examination would serve no useful purpose. Thus, any deficiency in VA's development action in this regard is harmless error. See Pratt v. Nicholson, 20 Vet. App. 252  (2006); Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (holding that the VCAA is not applicable to matters in which the law, and not the evidence, is dispositive).

The Board notes that the case was remanded in December 2016.  The Board's December 2016 remand directed that VA treatment records since July 2015 be associated with the record, as well as any additional documents which may be associated with the Veteran's participation in the VA Homemaker/Health Aid (H/HHA) program.  Treatment records from February 2015 through August 2016 were obtained.  A SSOC was issued in January 2017.  Accordingly, the requirements of the December 2016, remand were ultimately accomplished and the prior remand instructions were substantially complied with.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran has not identified any pertinent evidence that remains outstanding. Accordingly, VA's duty to assist is met and the Board will address the merits of the claims.




II. Special Monthly Compensation based on aid and attendance or housebound status

Special monthly compensation is payable under 38 U.S.C.A. § 1114 (l) if, as the result of service-connected disability, the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance of another person. 38 U.S.C.A. § 1114 (l) (West 2014); 38 C.F.R. § 3.350 (b) (2016). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person. 38 C.F.R. § 3.350 (b). As it pertains to the present case, criteria for establishing such need include whether the Veteran is permanently bedridden or is so helpless as to be in need of regular aid and attendance as determined under criteria enumerated under 38 C.F.R. § 3.352 (a). Under 38 C.F.R. § 3.352 (a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: (1) inability of the Veteran to dress or undress himself, or to keep himself ordinarily clean and presentable; (2) frequent need of adjustment of any special prosthetic or orthopedic appliances which by reason of the particular disability cannot be done without such aid; (3) inability of the Veteran to feed himself because of the loss of coordination of upper extremities or because of extreme weakness; (4) inability to attend to the wants of nature; or (5) physical or mental incapacity which requires care or assistance on a regular basis to protect the Veteran from the hazards or dangers incident to his daily environment. 38 C.F.R. § 3.352 (a) (2016).

It is not required that all of the disabling conditions enumerated in 38 C.F.R. § 3.352 (a) be found to exist before a favorable rating may be made. The particular personal functions which the Veteran is unable to perform should be considered in connection with her condition as a whole. It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance not that there is a constant need for aid and attendance. 38 C.F.R. § 3.352 (a); see Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in § 3.352(a) must be present to grant special monthly compensation based on the need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352 (a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person. "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed. The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice. 38 C.F.R. § 3.352 (a).

SMC may be awarded at the housebound rate if a veteran has a single service-connected disability rated as total and (1) has additional service-connected disability or disabilities independently ratable at 60 percent or more, or (2) by reason of service-connected disability or disabilities, is permanently housebound. 38 U.S.C.A. § 1114 (s); 38 C.F.R. § 3.350 (i) (2016). A veteran will be determined to be permanently housebound when he is substantially confined to his house (or ward or clinical areas, if institutionalized) or immediate premises due to disability or disabilities when it is reasonably certain that such a condition will remain throughout his lifetime. Id.

The Board notes that, if it is medically determined that the impairment attributable to nonservice-connected and service-connected conditions cannot be distinguished, the benefit-of-the-doubt doctrine requires that all such impairment be attributed to the service-connected disability. See Mittleider v. West, 11 Vet. App. 181 (1998). The Board also notes that, where a service-connected disability aggravates a nonservice-connected condition, a Veteran may be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation. See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).

A. SMC based on housebound status, prior to October 30, 2012.  

The Veteran is service connected for major depression from August 2002 to July 31, 2014 with a 70 percent rating, and PTSD from July 31, 2014 with a total rating, fibromyalgia from October 30, 2012 with a 40 percent rating, irritable bowel syndrome from October 30, 2012, history of right groin pain since July 2000 with a noncompensable rating and history of deep venous thrombosis right lower extremity since July 2000 with a noncompensable rating.  The Veteran is in receipt of individual unemployability from August 21, 2002 through July 31, 2014, on account of her major depression.   

Here, prior to October 30, 2012, the Veteran is not in a receipt of a service- connected disability rated as total, with an additional service connected disability independently rated as 60 percent or more, nor is there is evidence the Veteran was permanently housebound. 

Therefore, SMC at the housebound rate is not warranted prior to October 30, 2012.

B. Entitlement to special monthly compensation based on aid and attendance, prior to July 31, 2014.  

On August 28, 2013, the Veteran underwent an examination for housebound status or permanent need for regular aid and attendance.  The diagnoses listed were presumed lupus, fibromyalgia, depression, chronic fatigue, cognitive impairment, and arthritis.  The Veteran was noted as being confined to bed between the hours of 9 am to 9 pm, for 4 to 5 hours.  The Veteran was noted as being confined to bed from 9 pm to 9 am, for 5 to 6 hours.  She was deemed incapable of preparing her own meals, and needing assistance in bathing and tending to other hygiene needs.  Specifically she needs assistance with using the toilet, shower and or bath, and dressing.  She is not blind.  She does not need nursing home care.  Her husband handles all of her affairs.  She was well groomed and had good posture.  With regard to her upper extremity, she requires medication management and was unable to open pill bottles.  Additionally with regard to her upper extremity, she drops objects, needs help dressing, toileting and bathing.  With regard to lower extremities, she has pain in her hips, knees, ankle, and feet, with difficulty walking long distances.  She has a history of falls and poor memory.  She had limited activity due to her pain, and waits on her husband to assist her with transportation.  She was using a cane, and was able to walk 3 to 4 blocks.  

The Veteran is service connected for major depression from July 2000 to July 31, 2014, and PTSD from July 31, 2014, fibromyalgia from October 30, 2012, irritable bowel syndrome from October 30, 2012, history of right groin pain since July 2000  and history of deep venous thrombosis right lower extremity since July 2000.  The Veteran is assigned a 40 percent rating for fibromyalgia, under Diagnostic Code (DC) 5025.  Fibromyalgia refers to widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesias, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  Widespread pain means pain in both the left and right sides of the body, that is both above and below the waist, and that affects both the axial skeleton (i.e., cervical spine, anterior chest, thoracic spine, or low back) and the extremities. 38 C.F.R. § 4.71a, DC 5025.  

The August 2013 examiner cited the following diagnoses: lupus, fibromyalgia, depression, chronic fatigue, cognitive impairment, and arthritis.  The symptoms of fibromyalgia, according to DC 5025, are widespread musculoskeletal pain and tender points, with or without associated fatigue, sleep disturbance, stiffness, paresthesia's, headaches, irritable bowel syndrome, depression, anxiety, or Raynaud's like symptoms.  Because the symptoms of fibromyalgia include the same symptoms cited by the 2013 examiner, to include fatigue, depression and widespread musculoskeletal pain, and the examiner did not separate the impairment attributable to each aforementioned condition, after applying the benefit of the doubt doctrine, the Board will attribute all of the Veteran's non-service-connected listed diagnoses present in August 2013, to her service-connected fibromyalgia.  See Mittleider, 11 Vet. App. at 181, and Allen, 7 Vet. App. at 448.

On September 24, 2013, the Veteran was notified that she was approved for Homemaker /Home Health Aid (H/HHA) services.  She was approved for 6 hours per week for 6 months.  The program was noted as being meant to assist Veterans with personal care (bathing, eating, ambulating, toileting, dressing, and routine health monitoring).  The program also can provide custodial services such as light housekeeping, laundering, meal preparation; grocery shopping, but only if the personal care criteria are met.  

The Veteran has submitted numerous lay statements in support of her appeal, all of which are to the effect that her service-connected disabilities are totally disabling and require her to seek the aid and attendance of another person on a daily basis.

After review of the criteria for determining the need for aid and attendance, the Board finds that the evidence shows that the Veteran was in need of the regular aid and attendance of another person to perform routine activities of daily living, as of August 28, 2013.  She was unable to keep herself ordinarily clean and presentable without assistance. She was unable to tend to the wants of nature without assistance.  In fact, the Veteran was deemed qualified for H/HHA services as a result of the examination findings.  The Veteran was deemed in need of assistance bathing, and tending to the wants of nature.  Further, it appears that medication management was required to ensure that the Veteran took her medications and remained healthy.  As such, resolving reasonable doubt in favor of the appellant, the Board finds that the Veteran had a factual need for the regular aid and attendance of another person; therefore, the criteria for special monthly compensation benefits based on the need for regular aid and attendance have been met. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

III. Entitlement to specially adapted housing or a special home adaptation grant

Effective October 25, 2010 and December 3, 2013, VA revised the criteria (under 38 C.F.R. § 3.809) for establishing entitlement to a certificate of eligibility for assistance in acquiring specially adapted housing. 75 Fed. Reg. 57859 (Sept. 23, 2010); 78 Fed. Reg. 72573 (Dec. 3, 2013).  Effective October 25, 2010 and September 12, 2014, VA revised the criteria (under 38 C.F.R. § 3.809a) for establishing entitlement to a special home adaptation grant. 75 Fed. Reg. 57859 (Sept. 23, 2010); 79 Fed. Reg. 54608 (Sept. 12, 2014).

Under the version of 38 C.F.R. § 3.809 in effect prior to October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may be granted if a claimant is entitled to compensation for permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair. 38 C.F.R. § 3.809(b).

Under the version of 38 C.F.R. § 3.809 which became effective on October 25, 2010, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if a veteran is entitled to compensation for permanent and total disability due to: (5) the loss or loss of use of both upper extremities such as to preclude use of the arms at or above the elbow; or (6) full thickness or subdermal burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk. 38 C.F.R. § 3.809 (b) (2011).

Under the version of 38 C.F.R. § 3.809 (d), which became effective on December 3, 2013, eligibility for assistance in acquiring specially adapted housing under 38 U.S.C.A. § 2101 (a) may also be granted if the Veteran has service-connected ALS rated 100 percent disabling under 38 C.F.R. § 4.124a, Diagnostic Code 8017. 38 C.F.R. § 3.809 (d) (2016).

Under all applicable versions of 38 C.F.R. § 3.809, the phrase "preclude locomotion" is defined as the necessity for regular and constant use of a wheelchair, braces, crutches, or canes as a normal mode of locomotion, although occasional locomotion by other methods may be possible. 38 C.F.R. § 3.809 (c).

Under the version of 38 C.F.R. § 3.809a which became effective on October 25, 2010, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a permanent and total service-connected disability which must (1) include the anatomical loss or loss of use of both hands; or (2) be due to (i) blindness in both eyes with 5/200 visual acuity or less, or (ii) deep partial thickness burns that have resulted in contractures with limitation of motion of two or more extremities or of at least one extremity and the trunk, or (iii) full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk, or (iv) residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and COPD). 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2011).

Under the version of 38 C.F.R. § 3.809a which became effective on September 12, 2014, if entitlement to specially adapted housing is not established, a veteran can qualify for a grant for necessary special home adaptations if he is service connected for a disability that (1) VA has rated as permanently and totally disabling, and which (i) includes the anatomical loss or loss of use of both hands; (ii) is due to deep partial thickness burns that have resulted in contracture(s) with limitation of motion of two or more extremities or of at least one extremity and the trunk; (iii) is due to full thickness or subdermal burns that have resulted in contracture(s) with limitation of motion of one or more extremities or the trunk; or (iv) is due to residuals of an inhalation injury (including, but not limited to, pulmonary fibrosis, asthma, and chronic obstructive pulmonary disease). Additionally, a Veteran can qualify for a grant for necessary special home adaptations if he is entitled to compensation for a service-connected disability [which need not be rated as permanently and totally disabling] which is due to blindness in both eyes, having central visual acuity of 20/200 or less in the better eye with the use of a standard correcting lens. 38 U.S.C.A. § 2101 (b); 38 C.F.R. § 3.809a (b) (2016).

In this case, service connection is currently in effect for posttraumatic stress disorder rated as 100 percent disabling; fibromyalgia, rated as 40 percent disabling; irritable bowel syndrome, rated as 30 percent disabling; history of right groin pain, with a noncompensable rating, and history of deep venous thrombosis, right lower extremity, with a noncompensable rating.  The Veteran was in receipt of a TDIU from August 21, 2002 to July 31, 2014.  The Veteran's combined disability rating is 100 percent.

The Board further acknowledges that the record reflects these disabilities result in significant functional impairment. However, as detailed above, assistance for specially adapated housing or a special home adaptation requires specific types of functional impairment due to the service-connected disabilities.  Here, a thorough review of the evidence of record does not show the service-connected disabilities have resulted in permanent and total disability due to: (1) the loss or loss of use of both lower extremities, such as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; (2) blindness in both eyes, having only light perception, plus the anatomical loss or loss of use of one lower extremity; (3) the loss or loss of use of one lower extremity together with residuals of organic disease or injury which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair; or (4) the loss or loss of use of one lower extremity together with the loss or loss of use of one upper extremity which so affect the functions of balance or propulsion as to preclude locomotion without the aid of braces, crutches, canes, or a wheelchair.

In a January 2017 statement from Dr. P., Dr. P. indicated that the Veteran had been his patient since July 2016.  Dr. P. indicated that her lupus, rheumatoid arthritis, fibromyalgia, osteoarthritis and degenerative cervical and lumbar spine conditions are aggravated by her PTSD and depression.  She has a reduced ability to perform activities of daily living.  He opined that the Veteran often requires complete attendant care as she is overwhelmed with chronic fatigue and pain.  She had a home health aide two days a week.  Given that there is no possibility of repair for her degenerative spine, the Veteran will need a long term home health aide and additional caregiver support now and for the foreseeable future.  There is no mention that her conditions lend to loss or loss of use any of her extremities, or blindness.   

February 2017, the Veteran had VA examinations evaluating her intestinal conditions, and fibromyalgia.  None of the findings indicated the Veteran meets the criteria for a special home adaptation grant, or specially adapted housing.  

Applying the facts in this case to the criteria set forth above, the Board concludes that the Veteran is not legally entitled to a certificate of eligibility for financial assistance in acquiring specially adapted housing or a special home adaptation grant.

None of the Veteran's service-connected disabilities results in the loss of use of either of her lower extremities, blindness, or the anatomical loss or loss of use of both hands.  Neither the Veteran nor her representative has argued otherwise or pointed to any evidence which contains any indication that the Veteran meets any of the enumerated criteria for entitlement to specially adapted housing or a special home adaptation grant. 

In reaching its determination, the Board has considered the Veteran's contentions to the effect that she suffers from pain and function loss, as a result of her fibromyalgia.  A careful review of the clinical evidence, however, establishes that the Veteran does not require the regular and constant use of a wheelchair, braces, crutches or canes, nor does she so contend.  The Board further observes that no such limitation is evident in the Veteran's VAMC treatment records.  The Board notes that while the Veteran has reported use of a cane the preponderance of the evidence is against a finding that his service-connected disabilities "preclude locomotion" without the use of such device.

The Board also notes, that while her mental disability is clearly totally disabling, 
the physical impairments specified in the criteria for specially adapted housing, are not meant to extend by analogy into the realm of mental impairments.  This extension is not contemplated by law.  Both Congress and the VA Secretary could easily have structured the criteria in that way if they had intended it.
Moreover, the evidence does not show, nor does the Veteran contend, that her service-connected right groin pain and history of deep venous thrombosis, has resulted in the loss, or loss of use of either extremity.  

The Board further observes that the Veteran is not service connected for the residuals of an organic disease or injury, ALS, burns, or residuals of an inhalation injury.


In the absence of evidence showing that the Veteran meets any of the applicable legal criteria, Congress does not authorize VA to provide financial assistance in acquiring specially adapted housing or a special home adaptation grant. Under these circumstances, the basic legal criteria for the benefit sought are not met.


ORDER

Entitlement to special monthly compensation based on housebound status, prior to October 30, 2012 is denied. 

Entitlement to special monthly compensation based on aid and attendance or housebound status, effective August 28, 2013, is granted.

Entitlement to specially adapted housing is denied.

Entitlement to a special home adaptation grant is denied.




______________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


